266 S.W.3d 887 (2008)
OMR CORPORATION, Respondent,
v.
Timothy BAUER & Catherine Bauer, Appellants.
No. ED 90541.
Missouri Court of Appeals, Eastern District, Division Two.
October 28, 2008.
Timothy Bauer, St. Louis, MO, pro se.
Catherine Bauer, St. Louis, MO, pro se.
Emily E. Kahn, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
The defendant tenants, Timothy and Catherine Bauer, appeal pro se the judgment entered by the Circuit Court of the City of St. Louis in favor of the plaintiff landlord, OMR Corporation. Because the tenants' claims are not preserved for our review, we affirm the trial court's judgment.
An opinion would have no precedential value. The parties have been provided *888 with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 84.16(b)(5).